      Case: 4:17-cr-00258-DAP Doc #: 46 Filed: 05/24/19 1 of 3. PageID #: 222




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                      :       CASE NO. 4:17 CR 00258
                                               :
               Plaintiff,                      :
                                               :       JUDGE DAN AARON POLSTER
       vs.                                     :
                                               :
SHAWN RAY SMITH,                               :       DEFENDANT’S MOTION TO SET
                                               :       HEARING ON REQUEST FOR NEW
               Defendant.                      :       COUNSEL
                                               :
                                               :

      The Defendant, Shawn Ray Smith, through counsel, respectfully moves this Honorable

Court to set a hearing on Mr. Smith’s request for new counsel. Mr. Smith has advised counsel that

he mailed a letter to the Court this morning requesting new counsel, and has requested a hearing

on this matter. Given (1) the nature of the charges and penalties involved, (2) the August 26th trial

date which will require two (2) out-of-town experts for the defense, and (3) that there have been

halting attempts to re-start plea negotiations now put again on hold by this request, a hearing should

be set in anticipation of receiving this request. Defense is available June 5, 2019, between 10 a.m.

and 11:30 a.m., but there has been no response from the government as of the time of this filing.

      Wherefore, based on the foregoing, Mr. Jones respectfully requests an Order from this Court

continuing the final pretrial, change of plea, trial and all related deadlines for 60 days.
Case: 4:17-cr-00258-DAP Doc #: 46 Filed: 05/24/19 2 of 3. PageID #: 223



                                Respectfully submitted,

                                STEPHEN C. NEWMAN
                                Federal Public Defender
                                Ohio Bar: 0051928


                                /s/Darin Thompson_____________________
                                DARIN THOMPSON
                                Assistant Federal Public Defender
                                Ohio Bar: 0067093
                                1660 West Second Street, Suite 750
                                Cleveland, Ohio 44113
                                (216) 522-4856 Fax: (216) 522-4321
                                e-mail address: darin_thompson@fd.org
      Case: 4:17-cr-00258-DAP Doc #: 46 Filed: 05/24/19 3 of 3. PageID #: 224




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, a copy of the foregoing Motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by regular

U.S. Mail. Parties may access this filing through the Court’s system.


                                               /s/Darin Thompson_____________________
                                               DARIN THOMPSON
                                               Assistant Federal Public Defender
